 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY C. GRIFFIN,                               No. 2:15-CV-1776-MCE-DMC-P
12                       Petitioner,
13           v.                                         ORDER
14    S. PERRY,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brought this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Final judgment was issued on September 26, 2017,

19   and this case was closed. See ECF Nos. 27 and 28. Petitioner appealed, see ECF No. 29, but the

20   appeal was later voluntarily dismissed, see ECF No. 34. Pending before the Court is petitioner’s

21   motion for the appointment of counsel, see ECF No. 30, filed concurrently with petitioner’s

22   notice of appeal.

23                  Petitioner’s motion is construed as motion for appointment of counsel on appeal

24   and, so construed, is denied because petitioner voluntarily dismissed the appeal.

25                  IT IS SO ORDERED.

26   Dated: March 30, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
